PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/291,250
Filing Date: 12 Oct 2016
Appellant(s): AGARWAL et al.



__________________
Jason C. Huang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 12, 2021 (hereinafter Brief) appealing from the Office Action dated July 28, 2020 (hereinafter Office Action).




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following ground(s) of rejection are applicable to the appealed claims.
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1-5, 9-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw et al., US 5,806,599 (hereinafter Hisaw) in view of Portman, US 9,181,786 (hereinafter Portman) and Batho et al., US 2005/0155767 (hereinafter Batho).
Claim 1: Hisaw discloses a jet pump lift system (see Fig 1) for use with a tubing (tubing string 8) disposed in a casing (casing string of well bore 2), comprising:
a jet pump (6) installed in the tubing (8);
a valve (ported valve 26) for communicating a power fluid (gas) into the jet pump (Fig 1, col 5, In 58-65, device may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9), the one way valve (26) disposed in an annular area formed between the jet pump and the tubing (space located between 6 and tubing string 8 where gas lift mandrel 24 is located, Fig 1)
Hisaw fails to disclose the valve is a one way valve and a safety valve configured to block fluid communication through the tubing and disposed above the jet pump.
Portman discloses a one way valve (check valve 21) can be lowered on a wireline through the tubing and installed in the gas lift mandrel (gas lift mandrel 19). Compressed gas is injected into the tubing annulus (23), which flows through the check valve (21) into the column of well fluid in the production tubing. The injected gas lightens the column of well fluid in the tubing, facilitating flow to the well head (Fig 1, col 1, 45-56, col 2, In 7-12, col 3, In 63-67, col 4, In 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ported valve of Hisaw with a one-way valve as disclosed by Portman, as the need 
Hisaw and Portman fail to disclose a safety valve configured to block fluid communication through the tubing and disposed above the jet pump.
Batho discloses a system and method for artificially lifting fluids from a formation (abstract). The system includes a safety valve (shallow subsurface safety valve 38) configured to block fluid communication through the tubing (tubing 36) and disposed above the jet pump (jet pump 50) (Fig 1, par [0011]-[0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the jet pump lift system of Hisaw and Portman to include a safety valve located above the jet pump as disclosed by Batho. This modification would have provided a manner in which to selectively block fluid flow through the tubing to the surface (Batho, par [0011]-[0013]).
Claim 11: Hisaw discloses a method of producing hydrocarbon fluids (abstract, col 1, In 4-10, col 2, In 16-17), comprising:
installing a jet pump (invention 6, Fig 1, In 42-50) in a production tubular (tubing string 8), whereby an annular area is formed between the jet pump and the production tubular (space between device 6 and tubing 8, see Fig 1);
positioning the jet pump (6) and the production tubular (8) in a casing (wellbore casing 2) (see Fig 1);
supplying a power fluid through a valve (ported valve 26 of gas mandrel 24) (device may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3,

In 1-9) and into an annular area between the jet pump and the production tubular (space located between 6 and tubing string 8 where gas lift mandrel 24 is located, Fig 1);
urging a production fluid into the jet pump (6) (in order to increase production from the reservoir 18, the operator will accelerate velocity of the reservoir's 18 hydrocarbons within the invention, col 10, In 4-11);
flowing the production fluid and the power fluid to the surface (col 10, In 4-30, claims 19, 20).
Hisaw is silent as to the valve is a one way valve and maintaining a safety valve located above the jet pump in an open position; and flowing the production fluid and the power fluid past the safety valve.
Portman discloses a one way valve (check valve 21) can be lowered on a wireline through the tubing and installed in the gas lift mandrel (gas lift mandrel 19). Compressed gas is injected into the tubing annulus (23), which flows through the check valve (21) into the column of well fluid in the production tubing. The injected gas lightens the column of well fluid in the tubing, facilitating flow to the well head (Fig 1, col 1, 45-56, col 2, In 7-12, col 3, In 63-67, col 4, In 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ported valve of Hisaw with a one-way valve as disclosed by Portman, as the need to for a valve in a gas lift mandrel would have lead one skilled in the art to choose an appropriate valve type, such as the one-way valve as disclosed by Portman. Therefore, choosing the appropriate valve as disclosed by Portman would merely be a simple substitution of one known element for another would obtain the predictable result of allowing compressed gas injected into the tubing annulus to flow into the column of well fluid in the production tubing, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, Hisaw and Portman are related to downhole gas lift systems and are therefore from the same field of endeavor.
Hisaw and Portman fail to disclose maintaining a safety valve located above the jet pump in an open position; and flowing the production fluid and the power fluid past the safety valve.
Batho discloses a system and method for artificially lifting fluids from a formation (abstract). The system includes a safety valve (shallow subsurface safety valve 38) disposed above the jet pump (jet  50) in an open position (power fluid is pumped down through tubing 36, this would necessarily require safety valve 38 to be open, Fig 1, par [0011 ]-[0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the jet pump lift system of Hisaw and Portman to include a safety valve located above the jet pump as disclosed by Batho, thereby requiring both power fluid and production fluid to flow past the safety valve in order to reach the surface. This modification would have provided a manner in which to selectively block fluid flow through the tubing to the surface (Batho, par [0011]-[0013]).
Claims 2 and 16: Hisaw, as modified by Portman and Batho, discloses wherein the one way valve comprises a check valve (Portman, check valve 21).
Claims 3 and 15: Hisaw, as modified by Portman and Batho, does not explicitly disclose wherein the safety valve comprises a flapper valve.
Batho does disclose a second safety valve (Batho, 52) located below the jet pump. The safety valve (52) comprises a flapper valve (Batho, 56) positioned in a valve body (Batho, 58) (Batho, par [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the shallow subsurface safety valve 38 located above the jet pump with a flapper valve as disclosed by Bathos, as flapper valves are a well-known type of safety valve which provide selective control over flow (Batho, par [0012]-[0014]).
Claim 4: Hisaw, as modified by Portman and Batho, discloses the one way valve (Hisaw, ported valve 26) allows fluid communication from an annular area between the tubing (wellbore shown in Fig 1) and the casing (casing 2) to the jet pump (6) (Hisaw, Fig 1, col 5, In 58-65).
Claim 5: Hisaw, as modified by Portman and Batho, discloses the one way valve (Hisaw, ported valve 26) is positioned below the safety valve (Hisaw, ported valve 26 is located in jet pump 2, Fig 1, Batho, shallow subsurface safety valve 38 is located about jet pump 50, Fig 1, par [0011]).
Claim 9: Hisaw, as modified by Portman and Batho disclose an annular packer (Hisaw, packer means 28) located below the one way valve (Hisaw, ported valve 26) (Hisaw, Fig 1, col 5, In 65-67, col 6, In 1-3).
Claim 10: Hisaw, as modified by Portman and Batho, discloses the one way valve (Hisaw, ported valve 26) is installed in a side pocket of the tubing (ported valve 28 is installed in side pocket of tubing 8, see Fig 1).
Claim 12: Hisaw, as modified by Portman and Batho, disclose the production tubular (tubing 8) is disposed in a casing (casing 2, Fig 1), and the power fluid is supplied down an annular area (annulus area 30) between the production tubular (8) and the casing (2) (Hisaw, gas is injected into annulus area 30, col 7, In 4-7, Batho, supplying an active operating fluid through the annular space around the pipe string 1 and into the active nozzle 5, par [0019]).
Claim 13: Hisaw. as modified by Portman and Batho, discloses wherein the one way valve controls (26) power fluid flow into the production tubular (Hisaw, device may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9, active operating fluid is supplied through the annular space around the pipe string 1 and into the active nozzle 5, par [0019]).
Claim 14: Hisaw, as modified by Portman and Batho, discloses wherein the power fluid flows into the jet pump via a side port (Hisaw, jet pump device 6 may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9).
Claim 19: Hisaw, as modified by Portman and Batho, discloses wherein the tubing (Hisaw, 8) is free of a second safety valve located below the jet pump (Hisaw, no safety valve is disclosed below the jet pump, see Fig 1).

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw, Portman, and Batho as applied to claims 1 and 11, and further in view of Mackenzie, US 6,102,828 (hereinafter Mackenzie).
Claims 6 and 17: Hisaw, as modified by Portman and Batho, discloses a shallow subsurface safety valve (Batho, shallow subsurface safety valve 38) (Batho, Fig 1, par [0011]-[0012]).
Hisaw, as modified by Portman and Batho, are silent as to the safety valve is positioned at a depth of 3,000 ft. or less in a wellbore.
col 2, In 1-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the safety valve of Hisaw, Portman, and Batho, to be positioned at a depth of 3,000 feet or less as disclosed by Mackenzie, as it is common for a subsurface safety valve to be located several hundred feet below the ground surface (Mackenzie, col 2, In 1-8). Further, it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw, Portman, Batho, and Mackenzie as applied to claim 6, and further in view of Webb, US 4,413,958 (hereinafter Webb).
Claim 7: Hisaw, Portman, Batho, and Mackenzie disclose the valve (Hisaw, ported valve 28) positioned at a depth (Hisaw, Fig 1).
Hisaw, Portman, Batho, and Mackenzie are silent as to the one way valve is positioned at a depth between 6,000 ft. and 30,000 ft. in a wellbore.
Webb discloses an electric pump in an oil production well at a depth which is near the oil bearing formation, typically between 1,000 to 10,000 feet to lift the oil to the surface (Webb, col 1, In 6-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the check valve of Hisaw, Portman, Batho, and Mackenzie to be positioned at a depth of between 6,000 ft. and 30,000 ft. in a wellbore as disclosed by Webb, as pumps located in production wells are positioned at a depth near the oil bearing formation, typically between 1,000 and 10,000 feet, and the check valve is part of the jet pump (Webb, col 1, In 6-16, Hisaw, Fig 1) Further, it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw, Portman, and Batho applied to claim 1, and further in view of Webb.
Claim 8: Hisaw Portman, and Batho disclose the on way valve (Hisaw, ported valve 28) is part of the jet pump (6) (Hisaw, Fig 1).
Hisaw, Portman, Batho, and Mackenzie are silent as to the one way valve is positioned at a depth between 6,000 ft. and 30,000 ft. in a wellbore.
Webb discloses an electric pump in an oil production well at a depth which is near the oil bearing formation, typically between 1,000 to 10,000 feet to lift the oil to the surface (Webb, col 1, In 6-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the check valve of Hisaw, Portman, and Batho to be positioned at a depth of between 6,000 ft. and 30,000 ft. in a wellbore as disclosed by Webb, as pumps located in production wells are positioned at a depth near the oil bearing formation, typically between 1,000 and 10,000 feet, and the check valve is part of the jet pump (Webb, col 1, In 6-16, Hisaw, Fig 1) Further, it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw, Portman, and Batho applied to claim 1, and further in view of Daniels et al., US 2007/0114038 (hereinafter Daniels).
Claim 18: Hisaw, Portman, and Batho discloses an annular packer (packer means 28) located below the one way valve (ported valve 26) in an annular area between the jet pump (6) and the tubing (tubing 8, Fig 1) (Hisaw, see Fig 1).
Hisaw Portman, and Batho are silent as to the one way valve is disposed between a first annular packer and a second annular packer located in an annular area between the jet pump and the tubing.
Daniels discloses a jet pump body (55) located in a tube (24) (Fig 4). The jet pump is dispose between a first annular packer (top hold-down packer 56) and a tubing stop (52) (Fig 4, par [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Hisaw Portman, and Batho with the upper packer as disclosed by Daniels such that the one way valve is disposed between a first annular packer and a second annular par [0044]-[0045]).

Claim 1-5, 9-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw et al., US 5,806,599 (hereinafter Hisaw) in view Batho et al., US 2005/0155767 (hereinafter Batho).
Claim 1: Hisaw discloses a jet pump lift system (see Fig 1) for use with a tubing (tubing string 8) disposed in a casing (casing string of well bore 2), comprising:
a jet pump (6) installed in the tubing (8);
a one-way valve (a gas lift mandrel 24 with a side pocket for a gas for the placement of a gas lift valve, col 5, ln 58-60, as understood by those of ordinary skill in the art, a gas lift valve is introduced into the mandrel, col 1, ln 26-34, gas lift valves are necessarily one-way valves) for communicating a power fluid (gas) into the jet pump (Fig 1, col 5, In 58-65, device may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9), the one way valve (gas lift valve) disposed in an annular area formed between the jet pump and the tubing (space located between 6 and tubing string 8 where gas lift mandrel 24 is located, Fig 1)
Hisaw fails to disclose a safety valve configured to block fluid communication through the tubing and disposed above the jet pump.
Batho discloses a system and method for artificially lifting fluids from a formation (abstract). The system includes a safety valve (shallow subsurface safety valve 38) configured to block fluid communication through the tubing (tubing 36) and disposed above the jet pump (jet pump 50) (Fig 1, par [0011]-[0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the jet pump lift system of Hisaw to include a safety valve located above the jet pump as disclosed by Batho. This modification would have provided a manner in which to selectively block fluid flow through the tubing to the surface (Batho, par [0011]-[0013]).
Claim 11: Hisaw discloses a method of producing hydrocarbon fluids (abstract, col 1, In 4-10, col 2, In 16-17), comprising:
installing a jet pump (invention 6, Fig 1, In 42-50) in a production tubular (tubing string 8), whereby an annular area is formed between the jet pump and the production tubular (space between device 6 and tubing 8, see Fig 1);
positioning the jet pump (6) and the production tubular (8) in a casing (wellbore casing 2) (see Fig 1);
supplying a power fluid through a one way valve (a gas lift mandrel 24 with a side pocket for a gas for the placement of a gas lift valve, col 5, ln 58-60, as understood by those of ordinary skill in the art, a gas lift valve is introduced into the mandrel, col 1, ln 26-34, gas lift valves are necessarily one-way valves) (device may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9) and into an annular area between the jet pump and the production tubular (space located between 6 and tubing string 8 where gas lift mandrel 24 is located, Fig 1);
urging a production fluid into the jet pump (6) (in order to increase production from the reservoir 18, the operator will accelerate velocity of the reservoir's 18 hydrocarbons within the invention, col 10, In 4-11);
flowing the production fluid and the power fluid to the surface (col 10, In 4-30, claims 19, 20).
Hisaw is silent as to maintaining a safety valve located above the jet pump in an open position; and flowing the production fluid and the power fluid past the safety valve.
Batho discloses a system and method for artificially lifting fluids from a formation (abstract). The system includes a safety valve (shallow subsurface safety valve 38) disposed above the jet pump (jet pump 50) in an open position (power fluid is pumped down through tubing 36, this would necessarily require safety valve 38 to be open, Fig 1, par [0011]-[0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the jet pump lift system of Hisaw to include a safety valve located above the jet pump as disclosed by Batho, thereby requiring both power fluid and production fluid to flow past the safety valve par [0011]-[0013]).
Claims 2 and 16: Hisaw, as modified by Batho, discloses wherein the one way valve comprises a check valve (gas lift valves necessarily contain a check valve).
Claims 3 and 15: Hisaw, as modified by Batho, does not explicitly disclose wherein the safety valve comprises a flapper valve.
Batho does disclose a second safety valve (Batho, 52) located below the jet pump. The safety valve (52) comprises a flapper valve (Batho, 56) positioned in a valve body (Batho, 58) (Batho, par [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the shallow subsurface safety valve 38 located above the jet pump with a flapper valve as disclosed by Bathos, as flapper valves are a well-known type of safety valve which provide selective control over flow (Batho, par [0012]-[0014]).
Claim 4: Hisaw, as modified by Batho, discloses the one way valve (Hisaw, gas lift valve, col 1, ln 26-34, col 5, ln 58-60) allows fluid communication from an annular area between the tubing (wellbore shown in Fig 1) and the casing (casing 2) to the jet pump (6) (Hisaw, Fig 1, col 5, In 58-65).
Claim 5: Hisaw, as modified by Batho, discloses the one way valve (Hisaw, gas lift valve) is positioned below the safety valve (Hisaw, ported valve 26 is located in jet pump 2, Fig 1, Batho, shallow subsurface safety valve 38 is located about jet pump 50, Fig 1, par [0011]).
Claim 9: Hisaw, as modified by Batho, disclose an annular packer (Hisaw, packer means 28) located below the one way valve (Hisaw, gas lift valve) (Hisaw, Fig 1, col 5, In 65-67, col 6, In 1-3).
Claim 10: Hisaw, as modified by Batho, discloses the one way valve (Hisaw, gas lift valve) is installed in a side pocket of the tubing (Hisaw, gas lift valve is installed in side pocket of tubing 8, see Fig 1, col 5, ln 58-60).
Claim 12: Hisaw, as modified by Batho, disclose the production tubular (Hisaw, tubing 8) is disposed in a casing (Hisaw, casing 2, Fig 1), and the power fluid is supplied down an annular area (annulus area 30) between the production tubular (8) and the casing (2) (Hisaw, gas is injected into 30, col 7, In 4-7, Batho, supplying an active operating fluid through the annular space around the pipe string 1 and into the active nozzle 5, par [0019]).
Claim 13: Hisaw. as modified by Batho, discloses wherein the one way valve controls (26) power fluid flow into the production tubular (Hisaw, device may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9, Batho, active operating fluid is supplied through the annular space around the pipe string 1 and into the active nozzle 5, par [0019]).
Claim 14: Hisaw, as modified by Batho, discloses wherein the power fluid flows into the jet pump via a side port (Hisaw, jet pump device 6 may be positioned within a tubing string having a gas lift means for selectively opening an aperture for introduction of a casing annulus gas into the internal diameter of the tubing string, col 2, In 66-67, col 3, In 1-9).
Claim 19: Hisaw, as modified by Batho, discloses wherein the tubing (Hisaw, 8) is free of a second safety valve located below the jet pump (Hisaw, no safety valve is disclosed below the jet pump, see Fig 1).

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw in view of Batho as applied to claims 1 and 11, and further in view of Mackenzie, US 6,102,828 (hereinafter Mackenzie).
Claims 6 and 17: Hisaw, as modified by Batho, discloses a shallow subsurface safety valve (Batho, shallow subsurface safety valve 38) (Batho, Fig 1, par [0011]-[0012]).
Hisaw, as modified by Batho, are silent as to the safety valve is positioned at a depth of 3,000 ft. or less in a wellbore.
Mackenzie discloses that it is common for producing wells to include a subsurface safety valve located in the well production tubing several hundred feet below the ground surface (col 2, In 1-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the safety valve of Hisaw, and Batho, to be positioned at a depth of 3,000 feet or less as disclosed by Mackenzie, as it is common for a subsurface safety valve to be located several hundred feet below the ground surface (Mackenzie, col 2, In 1-8). Further, it has been held that Prior Art ranges .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw, Batho, and Mackenzie as applied to claim 6, and further in view of Webb, US 4,413,958 (hereinafter Webb).
Claim 7: Hisaw, Batho, and Mackenzie disclose the valve (Hisaw, gas lift valve, col 5, ln 58-60) positioned at a depth (Hisaw, Fig 1).
Hisaw, Batho, and Mackenzie are silent as to the one way valve is positioned at a depth between 6,000 ft. and 30,000 ft. in a wellbore.
Webb discloses an electric pump in an oil production well at a depth which is near the oil bearing formation, typically between 1,000 to 10,000 feet to lift the oil to the surface (Webb, col 1, In 6-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the check valve of Hisaw, Batho, and Mackenzie to be positioned at a depth of between 6,000 ft. and 30,000 ft. in a wellbore as disclosed by Webb, as pumps located in production wells are positioned at a depth near the oil bearing formation, typically between 1,000 and 10,000 feet, and the check valve is part of the jet pump (Webb, col 1, In 6-16, Hisaw, Fig 1) Further, it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw in view of Batho applied to claim 1, and further in view of Webb.
Claim 8: Hisaw and Batho disclose the one way valve (Hisaw, gas lift valve) is part of the jet pump (6) (Hisaw, a gas lift mandrel 24 with a side pocket for a gas for the placement of a gas lift valve, col 5, ln 58-60, as understood by those of ordinary skill in the art, a gas lift valve is introduced into the mandrel, col 1, ln 26-34).
Hisaw, Portman, Batho, and Mackenzie are silent as to the one way valve is positioned at a depth between 6,000 ft. and 30,000 ft. in a wellbore.
col 1, In 6-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the check valve of Hisaw, Portman, and Batho to be positioned at a depth of between 6,000 ft. and 30,000 ft. in a wellbore as disclosed by Webb, as pumps located in production wells are positioned at a depth near the oil bearing formation, typically between 1,000 and 10,000 feet, and the check valve is part of the jet pump (Webb, col 1, In 6-16, Hisaw, Fig 1) Further, it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw in view of Batho applied to claim 1, and further in view of Daniels et al., US 2007/0114038 (hereinafter Daniels).
Claim 18: Hisaw and Batho discloses an annular packer (packer means 28) located below the one way valve (ported valve 26) in an annular area between the jet pump (6) and the tubing (tubing 8, Fig 1) (Hisaw, see Fig 1).
Hisaw Portman, and Batho are silent as to the one way valve is disposed between a first annular packer and a second annular packer located in an annular area between the jet pump and the tubing.
Daniels discloses a jet pump body (55) located in a tube (24) (Fig 4). The jet pump is dispose between a first annular packer (top hold-down packer 56) and a tubing stop (52) (Fig 4, par [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Hisaw and Batho with the upper packer as disclosed by Daniels such that the one way valve is disposed between a first annular packer and a second annular packer located in an annular area between the jet pump and the tubing. This modification would have sealed the annular space on either side of the jet pump (Daniels, par [0044]-[0045]).


(2) Response to Argument

Claim 1-5, 9-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaw et al., US 5,806,599 (hereinafter Hisaw) in view of Portman, US 9,181,786 (hereinafter Portman) and Batho et al., US 2005/0155767 (hereinafter Batho).

Appellant Argument A: Appellant has argued that claim 1 is not obvious in view of the cited references as the Examiner’s motivation to combine the references is flawed, as Hisaw teaches away from the use of a gas lift valve.
Examiner Response: The Examiner submits that that Hisaw does not teach away from the use of a gas lift valve. Applicant has indicated that Hisaw discloses a tubing string (8) with a gas lift mandrel (24) and venturi means (56) disposed in the tubing string. The gas lift mandrel (24) has a side pocket for the placement of a gas lift valve (col 5, In 58-60). However, Hisaw has also indicated that the gas lift valve has been removed and in its place a ported valve (26) has been installed (col 5, In 60-65). This statement does not indicate that Hisaw is in fact teaching away from the use of a gas lift valve. Hisaw does not disclose that a gas lift valve cannot be used in the side pocket, nor does Hisaw disclose that the ported valve (26) has any advantage over the removed gas lift valve. Additionally, Hisaw does not disclose that a gas lift valve cannot be used, merely that in the embodiment of Fig 1 the gas lift valve has been removed and replaced with a ported valve 26. Further, Hisaw discloses the use of the device within a tubing string having a gas lift means (col 2, In 66- col 3, In 6). For these reasons it is the Examiner’s position that Hisaw does not teach away from the use of a gas lift valve. 

Alternatively, Hisaw does disclose a gas lift mandrel (24) that has a side pocket for the placement of a gas lift valve (col 5, In 58-60) and as understood by those of ordinary skill in the art, a gas lift valve is introduced into the mandrel (see Hisaw, col 1, ln 26-34). As indicated by the Appellant gas-lift valves are essentially one-way valves or check valves (Appeal Brief, pg 9).  As such the gas lift valve installed in the gas lift mandrel 24 as disclosed by Hisaw would clearly meet the limitations of the one-way valve (col 1, ln 26-34, col 5, ln 58-60) and therefore modification of the ported valve 26 of Hisaw with the check valve 


Appellant Argument #1: Appellant has argued that Hisaw teaches removing the gas lift valve so that it is not used with its system and instead teaches using a ported valve. As such, Hisaw believes that a ported valve has an advantage over the gas lift valve and that a gas lift valve is not a suitable alternative. As a result, one of ordinary skill in the art would be discouraged from using the existing gas lift valve. 
Examiner Response: The Examiner agrees that Hisaw does disclose the removal of a gas lift valve and replacement of the gas lift valve with a ported valve 26 (Fig 1, col 5, ln 58-65). However, there is no indication that removal of the gas lift valve is required or that the use of a ported valve 26 provides an advantage over the use of a gas lift valve. 
Further, Hisaw does disclose a gas lift mandrel (24) that has a side pocket for the placement of a gas lift valve (col 5, In 58-60) and as understood by those of ordinary skill in the art, a gas lift valve is introduced into the mandrel (see Hisaw, col 1, ln 26-34). Since gas-lift valves are one-way valves or check valves, there would be no need to modify Hisaw with Portman in order to teach a one-way valve, as the gas lift valve disclosed by Hisaw is already one-way valve. As such no modification of the gas lift valve of Hisaw would be required in order to meet the limitations of the claims.


Appellant Argument #2: Appellant has argued that modifying Hisaw’s ported valve with Portman’s check valve negates Hisaw’s teaching of removing the gas lift valve.
Examiner Response: The Examiner submits that a modification of the ported valve 26 of Hisaw with the check valve as disclosed by Portman would not negate the removal of the gas lift valve, as Hisaw does not disclose details regarding the ported valve 26. There are no disclosures within Hisaw to indicate the type of ported valve installed in the gas lift mandrel or whether the ported valve allows fluid flow in one direction or two directions, .  A check-valve, which is a one-way valve, is in fact a type of ported valve. 26 allows flow in multiple directions, the modification of the ported valve of Hisaw with the check-valve of Portman would merely be a substitution of one known type of ported valve for another known type of ported valve.  Clearly, one of ordinary skill would be capable of making such a substitution.


Appellant Argument #3: Appellant has argued that a two-way ported valve is required for reverse circulation and that Hisaw discloses a check valve means 153A in order to prevent the flow of fluid and/or gas within the tubing string to reverse circulate into the casing annulus (Hisaw, col 7, ln 7-19) and as such it must be the intent of Hisaw to install a two-way, ported valve 26 in the gas lift mandrel 24. 
Examiner Response: The Examiner agrees that Hisaw does disclose a check valve means 153A in order to prevent the flow of fluid and/or gas within the tubing string to reverse circulate into the casing annulus (see Hisaw, col 7, ln 7-19). However, there are no disclosures within Hisaw that indicate the directionality of the ported valve 26, instead Hisaw merely discloses a ported valve.  Appellant has drawn their own conclusions as to the intent of the ported valve 26 of Hisaw based solely on the function of the check valve means 153A to prevent reverse circulation. Appellant has assumed that the use of a check valve 153A, necessarily indicates that the ported valve 26 must be a two-way valve, as such a valve would allow for reverse circulation.  However, the use of a one-way valve or check valve as ported valve 26 would help to prevent reverse circulation of fluid into the annulus, which is clearly a goal of Hisaw, as fluid flow would only be allowed in one direction. Therefore, one of ordinary skill would not conclude that ported valve 26 must be a two-way valve. 


Appellant Argument #4: Appellant has argued that Hisaw’s check valve is located on the flow tube diverter. If the ported valve 26 of Hisaw is modified by the check valve of Portman then the modified 
Examiner Response: The Examiner submits there is no disclosure within Hisaw that provides sufficient evidence to conclude that ported valve 26 is a two-way valve. Further, it is unclear as to how having two check valves controlling the fluid flow into the venturi means 56, as in the modified Hisaw system, would cause high pressured fluid to become trapped in the annular area between the gas lift mandrel and the venturi means 56, as both check valves would allow for the release of high pressure fluid in the same direction. This would prevent high pressure fluid from becoming trapped between the gas lift mandrel and the venturi means 56, as high pressure fluid would be allowed to follow upward. As such as check valve or one-way ported valve would not cause any disadvantages over a gas lift valve, nor does Hisaw disclose any advantages of using a ported valve over the gas lift valve or any reason as to why a gas lift valve would not function within the disclosed system (see Hisaw, Fig 1, col 5, ln 58-65).


Appellant Argument regarding claim 18: Appellant argues that the reference neither alone, or in combination, teach nor suggest the one way valve is disposed between a first annular packer and a second annular packer located in an annular area between the jet pump and the tubing.
Examiner Response: The Examiner submits that references of Hisaw, Portman, and Batho were not the only references relied upon in the rejection of claim 18 and in fact Daniels was used to meet the additional limitations of claim 18. Further, the modification of Hisaw, Portman, and Batho, with Daniels, as presented in the current rejection (see above), clearly meets the limations of claim 18.  Specifically, Daniels discloses a jet pump body located in a tubular and disposed between a first annular packer (top hold down packer 56) and a second annular packer (tubing stop 52). Modification of the system of Hisaw, Portman, and Batho to include an upper packer, such that the one-way valve is disposed between first .

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676           

                                                                                                                                                                                             Conferees:
/WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676                                                                                                                                                                                                        /Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.